Citation Nr: 0011631	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-13 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to November 
1952, and from October 1961 to August 1962.  He also had 
periods of active and inactive duty for training with a 
Reserve unit between July 1955 to July 1958, October 1959 to 
June 1960, June to October 1961, and August 1962 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 
FINDINGS OF FACT

1.  Relevant service included a period of active duty service 
from June 1949 to November 1952 and October 1961 to August 
1962, and active duty for training and inactive duty for 
training periods between July 1955 to July 1958, October 1959 
to June 1960, June 1961 to October 1961, and August 1962 to 
June 1975. 

2.  The veteran's hearing loss in the right ear was 
chronically worsened during active duty for training.  

3.  The veteran's hearing loss of the left ear did not began 
during or as the result of any incident of his periods of 
active duty, active duty for training, or inactive duty for 
training. 


CONCLUSIONS OF LAW

1.  Hearing loss in the right ear was aggravated during 
active duty for training. 38 U.S.C.A. §§ 101 (24), 1110, 
1153, 5107(a) (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.306 
(1999).

2.  Hearing loss in the left ear was not incurred in or 
aggravated by active duty, active duty for training, or 
inactive duty for training.  38 U.S.C.A. §§ 101 (24), 1110, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.6, 3.303, 3.306 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1999).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when: the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The veteran has presented a well-grounded claim for service 
connection for hearing loss, within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is not inherently implausible.  There is no further VA duty 
to assist the veteran in developing facts pertinent to his 
claim.  Id. 

I. Factual Background

Service medical records for the veteran's active duty service 
from June 1949 to November 1952 record normal hearing (15/15 
whispered voice test) at service entrance and service 
separation, with no complaints or findings of hearing loss 
during this period of service. 

At an audiological evaluation at an enlistment examination in 
June 1961, pure tone thresholds, in decibels (in ASA units 
converted to ISO units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
55
LEFT
10
10
15
20
15

At an audiological evaluation at an the service entrance 
examination in September 1961, pure tone thresholds, in 
decibels (in ASA units converted to ISO units), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
50
55
LEFT
30
20
20
30
15

At the physical examination for separation in April 1962, the 
veteran did not complain of hearing loss or ear problems.  On 
the authorized audiological evaluation in April 1962 pure 
tone thresholds, in decibels (in ASA units converted to ISO 
units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
30
35
LEFT
25
20
20
20
15

Annual physical examinations for Reserve service recorded the 
progression of the veteran's bilateral hearing loss from 1963 
to 1974.  On an audiological evaluation during Reserve 
service in July 1963 pure tone thresholds, in decibels (in 
ASA units converted to ISO units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
NT
NT
LEFT
15
15
20
NT
NT

Reserve service medical records reflect that in August 1970 
the veteran was seen on two occasions for right ear symptoms, 
and was given antibiotic therapy.  In August 1972, the 
veteran complained of bilateral earache following a chamber 
flight the day before, which was assessed as barotitis media. 

At an annual flying examination in June 1974, the veteran 
reported he had not experienced and did not have ear trouble 
or hearing loss.  On an audiological evaluation during 
Reserve service in June 1974 pure tone thresholds, in 
decibels (ISO (ANSI)), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
55
45
LEFT
20
15
15
25
10

On a VA audiological evaluation in September 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
35
65
LEFT
5
10
15
15
50

Speech recognition ability scores were 84 percent in the 
right ear and 100 percent in the left ear.  

II. Analysis

The veteran contends that his bilateral hearing loss did not 
preexist service, but that the "first mention" of hearing 
loss was in 1972 during a flight physical.  He further 
asserts that his bilateral hearing loss is due to exposure to 
acoustic trauma from C-119 and C-123 aircraft.  He claims 
that, "[a]t no time prior to flying, 1962, was the loss of 
hearing mentioned." 

There is no medical evidence of record to show hearing loss 
during the veteran's first period of active duty (1949 to 
1952), or during any period of active or inactive duty for 
training during the years 1955 to 1958, and it is not 
contended otherwise.  A September 1961 audiological 
examination revealed hearing loss in the right ear as defined 
by 38 C.F.R. § 3.385.  There was also indication of some 
hearing loss in the left ear.  (See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993), wherein the Court found that, according 
to some medical authorities, the threshold for normal hearing 
is 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.)  However, hearing loss in the 
left ear was not shown as defined by the applicable VA 
regulation (38 C.F.R. § 3.385).  Thus, the veteran had 
preexisting hearing loss in the right ear at the time he 
entered a period of active duty in October 1961, and the 
question for the right ear is whether such preexisting 
hearing loss was aggravated during service.  The veteran did 
not have preexisting hearing loss of the left ear (at least 
as defined by 38 C.F.R. § 3.385) at the time he went on 
active duty in October 1961.  As different law and 
regulations apply, the Board will discuss each ear 
separately. 

                                                   A.  Right 
ear

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

With respect to whether service connection is warranted based 
on aggravation, the law provides that there must in fact be 
an increase in a preexisting disability during service before 
a finding of aggravation can be made.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1999); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (the presumption of aggravation created by 38 
C.F.R. § 3.306 applies only if there is an increase in 
severity during service).  The April 1962 audiological 
examination recorded some increased measures of audiological 
thresholds in the right ear (increase of 10 decibels at the 
500 and 1000 Hertz levels), but other measures were improved 
(decrease of 20 decibels at the 3000 and 4000 Hertz levels).  
A July 1963 Reserve audiological evaluation showed no 
increase in severity of hearing loss for the right ear.  
However, an annual flying examination in June 1974 showed a 
definite increase in severity of hearing loss in the right 
ear in the 2000 to 4000 Hertz range, and such level of 
hearing impairment was confirmed by a September 1999 
audilogical examination.  It is apparent that he was on 
active duty for training just prior to the time the increased 
right ear hearing loss was shown in 1974.  While these 
periods of training were relatively brief, the Board is 
cognizant of the type of duty the veteran had, involving the 
flying of aircraft, and there is no doubt that the veteran 
was exposed to excessive noise as he has contended on appeal.  
There is no indication from the record that he was exposed to 
acoustic trauma as a civilian.  It is the Board's judgment 
that the evidence is at least in equipoise as to whether the 
veteran's preexisting hearing loss of the right ear was 
aggravated during service.      
 
                                                    B.  Left 
Ear

After a review of the evidence of record, the Board finds 
that the veteran's service medical records reveal neither 
hearing loss in the left ear as defined by 38 C.F.R. § 3.385 
nor an upward shift in pure tone thresholds, during any 
period of active duty, active duty for training, or inactive 
duty for training.  See also Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  No physician or other qualified health 
professional has linked the appellant's hearing loss of the 
left ear to such service.  

While the veteran is competent to report hearing loss 
symptomatology, including symptomatology claimed to have 
occurred during service, he is not competent, absent 
specialized medical training, to render opinions concerning 
the etiology of hearing loss that he claims to have sustained 
because of his service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  A 
claimant's personal belief must be supported by medical 
evidence.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The appellant has presented no medical evidence in support of 
this aspect of his claim, and his assertions that his current 
hearing loss in the left ear were caused or aggravated by his 
Reserve service is not supported by the required competent 
medical evidence.  It is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  In this regard, the Board notes the 
veteran's statement dated in August 1997, in which he wrote 
that it was the opinion of the Flight Surgeon that the large 
number of flying hours on C-119 and C-123 aircraft lead to 
nerve damage.  However, no such opinion is of record.  With 
regard to such an account, "filtered as it [is] through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

As the preponderance of the evidence is against the claim for 
service connection for hearing loss of the left ear, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss in the right ear is 
granted.

Service connection for hearing loss in the left ear is 
denied.  

 
		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals 

 

